UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7730


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

DAVID ANTHONY TAYLOR,

                        Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cr-00043-GEC-1)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Anthony Taylor, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David    Anthony   Taylor    appeals   the   district    court’s     order

denying his motion for reconsideration.              We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                  United States v.

Taylor, No. 7:12-cr-00043-GEC-1 (W.D. Va. Nov. 13, 2014).                   We

dispense     with    oral   argument   because      the    facts   and   legal

contentions    are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2